Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “substantially all of the first securing yarns run in a first direction and the second fabric assembly is arranged so that substantially all of the second securing yarn run in a second direction, the second direction being different than the first direction.”. While the Office finds support for claiming all of the first securing yarns and all of the second securing yarns run in different directions, the Office does not find support for substantially all of the first securing substantially all of the second securing yarns run in different directions. Applicant is advised to take corrective action. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 11 are rejected for the recitation of “non-ballistic yarn”. It is not clear exactly what constitutes a non-ballistic yarn and what is excluded form a non-ballistic yarn. The present specification teaches nylon as a non-ballistic yarn. As evidenced by US Patent 3,130,414 and PG Pub. 2014/0060302, nylon is also considered to be a ballistic yarn. Therefore, it is extremely unclear what constitutes a non-ballistic yarn and as such the present claim language is indefinite. 
Claims 9  and 10 are rejected for the recitation of “ballistic yarn”. It is not clear exactly what constitutes a ballistic yarn and what is excluded form a ballistic yarn. As set forth in the rejection of claims 8 and 11, it is unclear what constitutes a non-ballistic yarn and also what constitutes a ballistic yarn. The present specification considers nylon to be non-ballistic while US Patent 3,130,414 and PG Pub, 2014/0060302 consider nylon to provide ballistic protection. 
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as obvious over Shahkarami (PG Pub. 2014/0124085).
Regarding claims 1 and 2, Shahkarami teaches a multi-layer woven fabric comprising a first fabric assembly 10 comprising a first upper woven layer 11 having first upper warp yarns 12 and first upper weft yarns 14 that are interwoven together to form the first upper woven layer. A first  lower woven layer 13 having first lower warp yarns 15 and first lower weft yarns 17 that are interwoven together to form the first lower woven layer. First securing yarns 22 are interwoven with at least some of the first upper yarns and some of the first lower yarns so as to secure the first upper and first lower woven layers together [0021]. A second fabric assembly is 
Shahkarami is silent regarding the claimed first and second securing yarn running in different directions. However, positioning the securing yarns in different directions is just one of two straightforward possibilities without exercising inventive skill. Shahkarami teaches fabric assemblies with the securing yarns running in one direction only or multi-directions and also teaches the fabric assemblies can be stacked to form a multi-layer ballistic. As such, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention through 
Regarding claims 3-5, Shahkarami teaches the fabric assembly is multi-layer and therefore includes four layers which have four pairs of warp-weft yarns secured by the first securing yarns and wherein the second fabric assembly has four pairs of warp-weft yarns secured by the second securing yarns and also six additional fabric assemblies. It further would have been obvious for one of ordinary skill in the art to alternate between running in a first direction and a second direction in order to affect the direction of strength as is known in the ballistic art.
Regarding claim 8, the securing yarns are Nylon, considered to be non-ballistic yarns [0036].
Regarding claim 9, the securing yarns are carbon fibers, considered to be ballistic yarns [0040].
Regarding claim 10, the warp and weft yarns are Kevlar, considered to be ballistic yarns [0037].
Regarding claim 11, the warp and weft yarns are polyethylene fibers, considered to be non-ballistic yarns [0035]. 
Regarding claims 18-20, Shahkarami teaches at least some of the upper weft yarns and some of the upper warp yarns are offset from each other so as to overlap by about 50% [0070]. Moreover, Shahkarami teaches the warp and weft yarns at least partially overlap which includes 100% overlap and read son the presently claimed amount of overlap [0056]. 

Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shahkarami (PG Pub. 2014/0124085).
Regarding claims 6 and 7, it would have been obvious to one of ordinary skill in the art to orient the layers in the claimed directions as is known in the art to orient layers in a given direction in order to obtain strength and for the ballistic to effectively provide protection. 
Regarding claim 12, Shahkarami teaches selecting the spacing and arrangement of weaving patterns of the fabric in paragraph 0055 to increase protection against ballistic threats. The ballistic provides protection against many things including weather (a non-ballistic threat). Further, it is clear or obvious that increased protection against ballistic threats also increases protection against non-ballistic threats. 
The recitation in the claims that the spacing is “selected to provide for at least some protection against non-ballistic threats” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Shahkarami discloses the ballistic as presently claimed, it is clear that the ballistic of Shahkarami would be capable of performing the intended use, i.e. provide for at least some protection against non-ballistic threats, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shahkarami (PG Pub. 2014/0124085) in view of Hand et al. (PG Pub. 2004/0023580).
Regarding claims 13-17, Shahkarami is relied upon as set forth above in the rejection of claim 1 above. Shahkarami is silent regarding the claimed shrinkage. However, in the analogous art of ballistics, Hand et al. teach shrinkage of at least 1% up to 10% in order to achieve densification of the fabric [Abstract and 0048]. It would have been obvious to one of ordinary skill in the art to shrink all of the yarns including the securing yarns to densify the fabric. In light of the motivation for using shrinkage, as disclosed by Hand et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the shrinkage of Hand et al. in Shahkarami in order to achieve densification and thereby arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Shawn Mckinnon/Examiner, Art Unit 1789